                        Case 2:20-cv-04055-AB Document 8 Filed 09/21/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern DistrictDistrict
                                                 __________      of Pennsylvania
                                                                         of __________


                           Johnakin                                )
                             Plaintiff                             )
                                v.                                 )      Case No.   20-cv-4055
               United States Postal Service                        )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Defendants                                                                                                       .


Date:          09/21/2020                                                                    /s/ John Robinson
                                                                                             Attorney’s signature


                                                                                  John Robinson (D.C. Bar. # 1044072)
                                                                                         Printed name and bar number
                                                                                         U.S. Department of Justice
                                                                                               1100 L St. NW
                                                                                          Washington, DC 20005

                                                                                                   Address

                                                                                         john.j.robinson@usdoj.gov
                                                                                               E-mail address

                                                                                              (202) 616-8489
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
